Citation Nr: 0701615	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic disability 
resulting from an illness or combination of illnesses 
manifested by fatigue and neurological impairment claimed as 
secondary to the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  He also served on active duty from September 
1990 to March 1991 in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Columbia, 
South Carolina, Regional Office RO) of the Department of 
Veterans Affairs (VA). 

In July 2004, the veteran appeared and testified at the RO 
before an Acting Veterans Law Judge.  The veteran was 
informed that the Acting Veterans Law Judge is no longer with 
the Board and he has declined another hearing.  

This case was remanded in March 2005.  As noted in the prior 
Remand, the veteran has raised claims of service connection 
for a skin condition, as well as a back disability.  It does 
not appear that the RO initiated the steps necessary for 
development of these claims.  Further, the Board also notes 
that a physician has indicated that the veteran has 
depression secondary to his back and knee problems.  If 
appellant or his representative desires to file a claim for 
secondary service connection, they should do so with 
specificity at the RO.  The consideration herein is limited 
to the issues set forth on the title page.


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible, supporting evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.  

3.  Chronic disabilities manifested by fatigue and 
neurological impairment are not of service origin or related 
to any incident of service to include due to an undiagnosed 
illness as a result Persian Gulf War service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).

2.  An illness or combination of illnesses manifested by 
fatigue and neurological impairment due to an undiagnosed 
illness were not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in February 2002, April 2005, and August 2006.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, he was provided some notice of Dingess 
in an August 2006 notice letter.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with his claim.  The RO has contacted 
all of the medical providers listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).  

The service medical records do not show treatment for a 
psychiatric disorder during his first or second period of 
duty.  

VA outpatient records dated in April 2001 relate that the 
veteran was considered positive for the depression screen.  
He had been taking Xanax for 3 months.  Anti-depression 
therapy was initiated.  His Paxil was increased.  The 
diagnoses included anxiety and depression.  

VA outpatient records dated in March 2003 show that the 
veteran complained of symptoms that included severe mood 
swings, irritability, increased anger, depression, thoughts 
of suicide, intrusive thoughts, and startle response.  He 
reported that he served in combat support in the Persian 
Gulf.  He recalled memories of living in fear of SCUD 
missiles, seeing a comrade killed, and seeing a bunker cave 
in.  The diagnosis was PTSD.  Since then the veteran has been 
receiving medical care for variously diagnosed psychiatric 
disabilities.   

The record contains a November 2003 private psychiatric 
evaluation report.  The veteran reported multiple stressors 
that included cleaning equipment for possible chemical 
exposure, being exposed to body parts, seeing burnt-out 
vehicles, observing SCUD missiles, being exposed to terrified 
soldiers who put on chemical suits, having a claustrophobic 
reaction to chemical suits, observing a unit hit by SCUD 
missiles, observing soldiers ready to fight each other with 
guns and knives, observing a soldier being burned, family 
stress, and being put under the stress of commanding 
soldiers.  The diagnosis was PTSD. 

In a statement received in May 2004, the veteran reported 
other stressors that included being exposed to M-16 fire 
during basic training, witnessing a fatal accident on the 
autobahn, substituting for a platoon leader who went AWOL, 
watching a soldier load his M-16 in an attempt to kill 
another American soldier, being in fear of combat, preparing 
for SCUD alerts, witnessing the death of a driver in a 
Humvee, and being stressed by chemical alerts.  

Pursuant to a Remand, the veteran was requested to provide 
more details regarding his stressors, in order to attempt to 
verify his statements.  In a statement received in June 2005, 
he reiterated his previous stressors and provided approximate 
dates.  He added that he witnessed a waste dump explosion 
where a soldier was burned.  

While there are diagnoses of PTSD, the claim must be denied 
in the absence of the other essential criteria for 
establishing service connection for PTSD, that is, credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  In that regard, the Court has determined 
that medical evidence is inadequate where medical opinions 
consist of general conclusions based on history furnished by 
the appellant and on unsupported clinical evidence.  See 
Black v. Brown, 5 Vet. App. 177 (1993).  

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), from his period of active 
service in Southwest Asia contains no reference to any combat 
citations.  Likewise, the administrative records now on file 
do not show that the veteran was entitled to receive the 
Purple Heart Medal, the Combat Action Ribbon, or other awards 
or decorations appropriate to his branch of service denoting 
participation in combat with the enemy.  Service 
administrative records relate that he served in the Southwest 
Asia from September 1990 to March 1991.  His duty in 
Southwest Asia was chemical operations support.  He served 
with the 413th Chemical Company.  There is no evidence that 
he was involved in a campaign. 

The record does not reflect that the veteran received any 
awards or decorations for valor, combat experience or combat 
injuries; nor is there any other evidence of record that he 
participated in active combat.  Where a veteran-claimant did 
not serve in combat or the stressor is not related to combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  See West (Carleton) 
v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f). 

The record includes testimony, as well as statements of the 
veteran, his spouse, and his mother.  They described the 
veteran's day-to-day activities as well as, his behavior 
subsequent to service discharge.  To the extent that they 
believe that the veteran meets the requirements for service 
connection disability for PTSD, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant a 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

As to the veteran's claimed in-service stressors, the 
veteran's service personnel records and service medical 
records are negative for any corroborating or supportive 
evidence of such stressors.  Instead, the Board notes that 
the veteran's service personnel records and service medical 
records are unremarkable.  Furthermore, all of the veteran's 
own statements within the record regarding the occurrence of 
the stressors are unverifiable or lack significant detail so 
that they are not subject to verification.  Because of this 
lack of detail and vague statements, the Board finds the 
veteran's statements are not credible in view of the 
inability to otherwise corroborate the claimed stressors.  

With this in mind, the Board notes that as discussed above, 
38 C.F.R. §3.304 (f) sets forth the three elements required 
to establish service connection for PTSD.  All three must be 
present in order for service connection to be warranted.  
Attempts were made to help the veteran corroborate his claim 
of inservice stressors, but the RO has not been able to 
verify the events referred to in his written statements and 
testimony. 

Thus, while the record shows the veteran was given a 
diagnosis of PTSD, there is no credible supporting evidence 
that the claimed stressors cited by the veteran actually 
occurred.  He has not submitted any evidence to support his 
assertion that any stressful event or events occurred.  The 
Board therefore finds that there is no credible supporting 
evidence of the claimed stressors.  In view of the foregoing, 
the Board finds the preponderance of the evidence is against 
the claim for service connection for PTSD.  Furthermore, it 
is noted that there are also multiple other psychiatric 
diagnoses on file.

Chronic disability resulting from an illness or combination 
of illnesses manifested by fatigue and neurological 
impairment claimed as secondary to the Persian Gulf War

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

The veteran is contending that he has chronic disability 
resulting from an illness or combination of illnesses 
manifested by fatigue and neurological impairment.  In this 
regard, the lay statements describing related symptoms are 
considered competent evidence.  However, as referred to 
above, a layperson is not competent to give a medical opinion 
on actual diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While the veteran served in Southwest Asia and has complained 
of various symptoms, it is important to note that in the 
above referenced regulation one of the basic criteria for 
service connection is that the condition may not be 
attributed to any known cause.  Review of the medical 
evidence of record shows that the veteran has had extensive 
evaluations by VA.  The Board notes that the symptomatology 
of which the appellant has complained has not resulted in a 
disability which can be said to be "undiagnosed."  To the 
contrary, treatment records reflect a diagnosis that has not 
been related to service.  During a June 1999 VA examination, 
the veteran complained of fatigue and generalized arthralgia.  
The physician attributed this to depression.  In August 1999, 
his medication Prozac was reduced in his response to his 
continuing complaints of fatigue.  Moreover, pursuant to the 
Board's Remand, a VA examination was conducted in October 
2005 to determine the etiology of the veteran's fatigue.  
This physician determined that the veteran did not meet the 
criteria for chronic fatigue syndrome.  Further, this 
physician also attributed the veteran's fatigue to his 
psychiatric condition.  

In regard to his neurological symptoms, at his personal 
hearing, the veteran reported neurological problems involving 
his knees, back, and extremities.  The veteran has well 
documented medical evidence of degenerative disease of the 
knees, cervical spine, and lumbar spine.  Radiculopathy has 
been associated with his spine conditions.  Neurological 
related diagnoses have included carpal tunnel syndrome and 
ulnar nerve lesion.  In January 2006, the veteran complained 
of hand tremors.  A neurological examination was 
unremarkable.  His tremors were reported secondary to a 
combination of causes including medication, neurologic 
deficits and his diagnosed psychiatric conditions.  Further, 
it was noted that after some of his medications were reduced 
or discontinued, his tremors were resolved when he was not 
being watched.  Since there is, of record, medical evidence 
attributing the appellant's chronic fatigue and neurological 
symptomatology to clinically diagnosed disorders, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 are not met.  One of the basic criteria for 
service connection under the pertinent presumptions is that 
the condition may not be attributed to any known cause, which 
in this case could be the degenerative and psychiatric 
disorders.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

The service medical records reflect no complaint or finding 
of neurological disorders.  The first evidence of these 
disorders was many years after service.  The Board also notes 
that the record does not contain any medical opinion which 
relates his currently diagnosed degenerative diseases of the 
cervical spine, lumbar spine and other diagnosed neurological 
disorders to the veteran's military service.  The only 
opinion of record that relates the current disorders to 
service is that of the veteran.  However, he does not have 
the medical expertise to conclude that there is an 
etiological relationship between his disorders and military 
service.  

Concerning a disability claimed as fatigue, a grant of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  However, the record does not support a conclusion 
that the veteran has a chronic fatigue disorder.  As noted 
above, a VA examiner in October 2005 indicated that the 
veteran did not meet the criteria for this disability.  
Without proof of current disability, service connection 
cannot be granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claims for service connection for a 
disorder claimed as fatigue and a neurological disorder.


ORDER

Service connection for PTSD is denied. 

Service connection for chronic disability resulting from an 
illness or combination of illnesses manifested by fatigue and 
neurological impairment claimed as secondary to the Persian 
Gulf War is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


